EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Patrcik T. Muffo  on 15 April 2021.

The application has been amended as follows: 
In claim 14 on lines 4 and 5:

    Change  “providing a command set that executes in association with an 

                     additive manufacturing apparatus,”

     to  - - providing a command set that is transmitted to a controller and 

               embedded in a non-transitory computer readable medium, - -.
     

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Frietag et al. in U.S. Patent No. 5,640,667 discloses preheating perimeter of cross-section (see step 16 in figure 1) followed by vector scan of article to perimeter to form skin (see step 18 in figure 1). Fey in U.S. Patent Application Publication No. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761